Exhibit 10.2

Universal Insurance Holdings, Inc.

 

Sean Downes    August 23, 2012         Senior Vice President and Chief Operating
Officer    Universal Insurance Holdings, Inc.    1110 West Commercial Boulevard
   Fort Lauderdale, Florida 33309   

Amendment to Employment Agreement

Dear Sean:

Reference is hereby made to the Employment Agreement, dated January 1, 2005, as
amended (the “Employment Agreement”), between you and Universal Insurance
Holdings, Inc. (the “Company”). Capitalized words used in this letter that are
not otherwise defined have the meanings assigned to such words in the Employment
Agreement.

The Employment Agreement is hereby amended as follows:

 

  1. Effective as of August 1, 2012 (the “Amendment Date”), all provisions
related to the establishment and periodic increase in your annual rate of Base
Salary are deleted from the Employment Agreement and replaced by the provisions
in Paragraphs 2 through 5 of this letter.

 

  2. Your annual rate of Base Salary for 2012 shall remain at the annual rate in
effect immediately prior to the Amendment Date.

 

  3. Effective January 1, 2013, your annual rate of Base Salary shall increase
by 7.25% over the rate in effect immediately prior to such date.

 

  4. Effective January 1, 2014, your annual rate of Base Salary shall increase
by 7.25% over the rate in effect immediately prior to such date.

 

  5. Except as provided above, unless the Compensation Committee and the Board
of Directors of the Company provide otherwise subsequent to the date of this
letter, you will not be eligible for or entitled to any increases in the rate of
your Base Salary during the period of your employment with the Company. The
salary increases described above will apply only if you remain in the full-time
employment of the Company through the applicable effective date of the increase
in Base Salary. In the event you are entitled to severance or other compensation
from the Company following your termination of employment that is calculated
with reference to your Base Salary, such amounts shall be based solely upon your
annual rate of Base Salary in effect at the time of your termination of
employment.



--------------------------------------------------------------------------------

  6. Section 2 of the Employment Agreement is amended to extend the Term to
December 31, 2014. Except as provided herein, the Employment Agreement shall
remain in full force and effect.

In consideration of your agreement to the terms outlined above and in further
recognition to your contribution to the success of the business and operations
of the Company, the Compensation Committee of the Board of Directors (the
“Committee”) will make the following equity grants to you under the Company’s
2009 Omnibus Incentive Plan, as amended:

 

  a. A grant in September 2012 of an option covering 500,000 shares of the
Company’s common stock to vest in two tranches of 250,000 each, on each of the
first and second anniversaries of the grant date, subject to your continued
employment with the Company though the grant and applicable vesting date, and
with a per share exercise price equal to the fair market value of a share of the
Company common stock on the date of grant;

 

  b. A grant in August 2012 of 650,000 shares of restricted common stock, to
vest in 250,000 shares on January 1, 2013, in 250,000 shares on January 1, 2014,
and in 150,000 shares on December 31, 2014, subject to your continued employment
with the Company through the grant and applicable vesting date.

All such grants shall be subject to the terms and conditions approved by the
Committee at the time of grant and the provisions of the applicable award
document approved by the Committee for this purpose.

Please indicate your agreement with the terms above by signing the attached copy
of this letter and returning it to the Company, attention of the undersigned.

 

UNIVERSAL INSURANCE HOLDINGS, INC. By:  

/s/ Bradley I. Meier

Title: President and Chief Executive Officer

 

ACCEPTED AND AGREED: /s/ Sean P. Downes

 

- 2 -